IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-30076
                          Summary Calendar
                         __________________


CHARLES W. FALL ET AL;

                                      Plaintiffs,

CHARLES W. FALL,

                                      Plaintiff-Appellant,

versus

CASTLE TRUST CORPORATION;
PRUDENTIAL SECURITIES, INC.,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 94-CV-1411 L
                        - - - - - - - - - -
                            May 20, 1996
Before GARWOOD, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Nothing in the record in the instant case casts any doubt on

the appropriateness of summary judgment and the correctness of

the district court's dismissal.   See Fall v. Castle Trust Corp.,

No. 94-1411 (E.D. La. Nov. 30, 1995); Little v. Liquid Air Corp.,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30076
                               -2-

37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).   Because the

instant appeal is frivolous, it is dismissed, and all pending

motions are denied as moot.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED; ALL PENDING MOTIONS DENIED.